Citation Nr: 0009849	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-12 776	)	DATE
	)
	)                                   

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of a bullet 
wound through the right chest, currently evaluated as 50 
percent disabling in combination.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1944 to April 
1946.

The instant appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Montgomery, Alabama, which denied a claim for an 
increased rating for right shoulder damage and a pleural 
cavity injury.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder damage 
involves a major extremity (the veteran is right-handed), and 
is currently shown to be manifested by complaints of pain and 
limitation of motion, with flexion to 170 degrees, abduction 
to 90 degrees, external rotation to 90 degrees, and passive 
internal rotation to 80 degrees. 

2.  The veteran's service-connected residuals of pleural 
cavity injury with injury to the respiratory muscles (Muscle 
Group XXI) and fracture of the 8th rib are manifested 
primarily by chest pain and scarring of the right lung.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent 
for damage to the right shoulder girdle caused by a bullet 
wound with injury to Muscle Group II and III have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.951, 4.3, 4.7, 4.40, 4.45, 4.56, 4.71, 4.72, 4.73 
Diagnostic Codes 5302, 5303 (1999); 38 C.F.R. § 4.73, 
Diagnostic Codes 5302, 5303 (1996).

2.  The criteria for a 30 percent evaluation for pleural 
cavity injury caused by a bullet wound have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.951, 
4.3, 4.7, 4.97 Diagnostic Codes 8643 (1999); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6818 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that in February 1945 the 
veteran was shot by a guard in his own company.  He sustained 
a through-and-through wound to the right chest.  The bullet 
perforated his right lung, fractured his 8th rib, and injured 
his right scapula.  He was initially hospitalized for three 
months in service for treatment of his injuries.  

In a May 1946 rating decision, service connection was granted 
for moderately severe residuals of a wound to the right 
pleural cavity, and a 30 percent disability evaluation was 
assigned.  An October 1946 rating decision amended the 
disability evaluation by increasing the rating for the 
pleural cavity wound to 40 percent disabling and by granting 
service connection for a moderate wound of the right 
shoulder, Muscle Group III (intrinsic muscles of the 
shoulder).  The disability involving the pleural cavity was 
later recharacterized to include residuals of a fracture of 
the 8th rib and an injury to the muscles of respiration, 
Muscle Group XXI.  A March 1962 Board of Veterans' Appeals 
(Board) decision found that a 40 percent rating was warranted 
for damage of the musculature of the right shoulder girdle 
under Diagnostic Code 5302 for Muscle Group II (extrinsic 
muscles of the shoulder) and also found that a 20 percent 
rating was warranted for the pleural cavity injury.  Those 
ratings have been confirmed and continued to the present time 
and are protected.  38 C.F.R. § 3.951(b) (1999). 

The Board finds that the appellant's claim for an increased 
rating for residuals of a bullet wound through the right 
chest is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991), in that the claim is plausible.  This 
being so, the Board must examine the record and determine 
whether the VA has any further obligation to assist in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the case with 
directions to provide further assistance to the veteran.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected bullet wound injury over the 
years are documented in the medical evidence.  Although the 
veteran did respond in writing to the RO's December 1998 
letter requesting information and assistance in obtaining any 
additional, relevant medical records, he indicated that there 
were no additional records pertinent to the disability in 
issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In the determining the rating to be assigned for a particular 
service-connected disability, the entire recorded history, 
including the medical and industrial history, together with 
the report of the most current rating examination is review 
as a whole, and then compared to the criteria set forth in 
the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(1999).   The Board must basically attempt to determine the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§§ 4.2, 4.10 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Furthermore, it is the 
Board's responsibility to weigh the evidence before it.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In so doing, 
the Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).

Damage to the right shoulder girdle

The veteran's right shoulder damage is currently evaluated as 
40 percent disabling under Diagnostic Code 5302 for Muscle 
Group II (extrinsic muscles of the shoulder).  During the 
course of this appeal, some revisions were made to the 
criteria for rating muscle injuries.  See 62 Fed. Reg. 
30,235-240 (1997) (codified at 38 C.F.R. §§ 4.55-4.73, 
Diagnostic Codes 5301-5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were 
removed and reserved).  The defined purpose of these changes 
were to incorporate updates in medical terminology, advances 
in medical science, and to clarify ambiguous criteria.  The 
comments also clarify that these were not intended as 
substantive changes.  62 Fed. Reg. 30235-30237.  It is the 
Board's conclusion that the provisions that affect this case 
were not changed in any substantive way.

The record shows that RO has considered only the new rating 
criteria with respect to the veteran's claim.  However, the 
Board has determined that the appellant would not be 
prejudiced if the Board proceeded with appellate 
consideration on the claims presented as the veteran is 
receiving the maximum benefits allowable under either the old 
or the new regulations.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

When laws or regulations change during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As noted 
above, the pertinent provisions of §§ 4.56 and 4.73, 
Diagnostic Code 5302, are substantially the same under both 
the old and the revised criteria.  Therefore, the revised 
regulations, in the main, have no direct bearing on the 
resolution of this appeal.  However, to ensure fairness, the 
Board will consider both sets of regulations in evaluating 
the veteran's disability.

According to the applicable criteria, a 40 percent evaluation 
is warranted for a severe injury to Muscle Group II.  
38 C.F.R. § 4.73, Diagnostic Code 5302 (1999 & 1996).  Forty 
percent is the maximum schedular rating for Muscle Group II.  
Id.  

The Board has reviewed all the evidence of record, including 
VA and private treatment records dated from 1986 to 1994.  
One record noted possible bursitis.  The Board notes that 
during his personal hearing in 1995, the veteran indicated 
that right shoulder symptoms included shaking in the right 
hand.  However, the recent private medical evidence reveals 
that he has Parkinson's disease and that the "noted tremor 
[is] consistent with his parkinsonism."  During his hearing, 
he stated that he was not currently receiving treatment for 
his shoulder.  He did testify that he had received Cortisone 
injections on occasion which relieved his right shoulder 
pain.

The recent evidence of record consists of VA joints and 
muscles examinations performed in April 1999 pursuant to the 
Board's November 1998 remand.  The claims folder was 
reviewed.  The veteran could not fully participate in the 
examination.  He was unable to answer questions and he was 
not responsive to direction regarding certain active range of 
motion movements.  The private medical evidence of record 
reveals that he currently has worsening dementia.  During, 
the examination, the his wife and son stated that he has 
right shoulder pain and that they sometimes rub Myoflex on 
the shoulder for relief.  The examination revealed range of 
motion of the right shoulder was flexion to 170 degrees, 
abduction to 90 degrees, and external rotation to 90 degrees.  
He would not actively perform internal rotation, and passive 
internal rotation was to 80 degrees.  The examiner was unable 
to assess pain or muscle strength due to the veteran's 
inability to participate in those aspects of the examination.

After a careful review of the evidence of record, it is found 
that an increased evaluation for right shoulder damage is not 
warranted.  The veteran is currently receiving the maximum 
amount provided by the schedule for damage to Muscle Group 
II.  Therefore, it is found that an increased schedular 
evaluation is not justified.

The Board notes that "[t]he combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder."  38 C.F.R. § 4.55(d) (1999); see also 38 C.F.R. 
§ 4.55(b) (1996).  The Board finds that the exception in 
§ 4.55 does not apply as there is no indication in the record 
that Muscle Group I is involved in this case.  The Board 
further notes that the evaluation for unfavorable ankylosis 
of the major shoulder joint is 50 percent under Diagnostic 
Code 5200.  38 C.F.R. § 4.71, Diagnostic Code 5200 (1999 & 
1996).  Thus, following the provisions of 38 C.F.R. § 4.55, 
the combined evaluation of the muscle groups acting upon the 
shoulder cannot be higher than 40 percent.

In addition, there is no basis for a rating in excess of 40 
percent based on limitation of motion due to pain or 
functional loss under the criteria of 38 C.F.R. §§ 4.40, 
4.45, or 4.59.  This is so because the veteran is presently 
receiving a rating which is the equivalent of the maximum 
schedular rating for limitation of motion of the arm under 
38 C.F.R. § 4.71, Diagnostic Code 5201 (1999).  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although the RO did not expressly consider 38 C.F.R. 
§ 3.321(b)(1), the Board has reviewed the record with these 
mandates in mind and finds no basis for further action on 
this question.  VAOPGCPREC. 6-96 (1996).

Pleural cavity injury

The Board has reviewed all the evidence of record, including 
VA examinations dated from 1946 to 1999 and VA and private 
medical treatment records dated from 1946 to 1998.  A June 
1946 private medical statement reported that X-rays showed 
pleural adhesions on the right and an absence of one inch of 
the 8th rib.  A VA X-ray that year also showed thickening of 
the pleura, and the veteran complained of pain with deep 
inspiration.

An April 1993 private chest X-ray report noted air trapping 
in the lung bases, more severe on the right.  A February 1994 
private chest X-ray report noted a density of the right mid-
lung field consistent with a scar.  A June 1994 private 
medical statement indicated that the veteran's chest pain 
might be a result of the bullet wound.  The Board notes that 
the veteran has also been diagnosed with coronary artery 
disease and angina, status post myocardial infarction, 
multiple cardiac catheterization, and coronary angioplasty.

Pursuant to the Board's November 1998 remand, a VA 
respiratory examination was conducted in April 1999.  The 
claims folder was reviewed.  The report noted that the 
veteran had shortness of breath on exertion and that he did 
not need portable oxygen use.  A chest X-ray showed scar 
formation in the right lung.  The veteran was unable to 
perform pulmonary function tests. 

VA amended its regulations for rating respiratory system 
disabilities, effective October 7, 1996.  See 61 Fed. Reg. 
46,720-731 (1996) (codified at 38 C.F.R. §§ 4.96-4.97).  As 
noted above, where the law or regulation changes after a 
claim has been filed but before the administrative or 
judicial appeal has been concluded, the version most 
favorable to the claimant will apply.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, the Board will 
apply both the old and the new criteria. 

In this case, the RO has not reviewed the issue of 
entitlement to an increased rating for the veteran's pleural 
cavity injury under the revised criteria.  However, the Board 
has determined that the appellant would not be prejudiced if 
it proceeded with appellate consideration of the revised 
criteria in light of the favorable outcome of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

According to the former criteria, moderate residuals of 
pleural cavity injuries (including gunshot wounds) with a 
bullet or missile retained in a lung with some pain or 
discomfort on exertion, or with scattered rales or some 
limitation of excursion of the diaphragm or of lower chest 
expansion, may be assigned a 20 percent evaluation.  
38 C.F.R. § 4.97, Diagnostic Code 6818 (1996).  A 40 percent 
evaluation requires moderately severe residuals with pain in 
the chest and dyspnea on moderate exertion confirmed by an 
exercise tolerance test, adhesions of the diaphragm with 
restricted excursions, moderate myocardial deficiency, and 
one or more of the following: thickened pleura, restricted 
expansion of the lower chest, compensating contralateral 
emphysema, deformity of the chest, scoliosis, and hemoptysis 
at intervals.  Id.  A 60 percent evaluation may be assigned 
for severe residuals of pleural cavity injuries with 
tachycardia, dyspnea or cyanosis on slight exertion, 
adhesions of the diaphragm or pericardium with marked 
restriction of excursion, or a poor response to exercise.  
Id.  A 100 percent evaluation requires that the residuals be 
totally incapacitating.  Id.

Note 2 following Diagnostic Code 6818 states:

Disability persists in penetrating chest 
wounds, with or without retained 
missiles, in proportion to interference 
with respiration and circulation, which 
may become apparent after slight exertion 
or only under extra stress.  Records of 
examination, both before and after 
exertion, controlled with fluoroscopic 
and proper blood pressure determination, 
are essential for proper evaluation of 
disability.  Exercise tolerance tests 
should have regard both to dyspnea on 
exertion and to continued acceleration of 
pulse rate beyond physiological limits.

Note 1 following Diagnostic Code 6818 states that disabling 
injuries of the shoulder girdle muscles (Groups I to IV) will 
be separately rated for combination.

Under the revised criteria, bullet wounds of the pleural 
cavity are rated as a traumatic chest wall defect under 
Diagnostic Code 6843, in accordance with a General Rating 
Formula for Restrictive Lung Disease.  A 10 percent 
evaluation may be assigned where there is Forced Expiratory 
Volume per one second (FEV-1) of 71-to 80 percent predicted, 
or; FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).  A 
30 percent evaluation requires FEV-1 of 56-to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56- to 65-percent predicted.  Id.  A 60 percent evaluation 
requires FEV-1 of 40-to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  Id.  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  Id.

Note 3 following the General Rating Formula for Restrictive 
Lung Disease states that:

Gunshot wounds of the pleural cavity with 
bullet or missile retained in lung, pain 
or discomfort on exertion, or with 
scattered rales or some limitation of 
excursion of diaphragm or of lower chest 
expansion shall be rated at least 20-
percent disabling.  Disabling injuries of 
shoulder girdle muscles (Groups I to IV) 
shall be separately rated and combined 
with ratings for respiratory involvement.  
Involvement of Muscle Group XXI 
(Diagnostic Code 5321), however, will not 
be separately rated. 

The Board does not find that an increased evaluation is 
warranted under the old criteria.  There is no evidence of 
moderately severe residuals.  The veteran did complain of 
chest pain, and there is some indication in the medical 
evidence that at least part of his chest pain was due to his 
old injury.  However, some chest pain was attributed to 
angina and his coronary artery disease.  In addition, there 
is no evidence that he had dyspnea on moderate exertion which 
was attributable to his old pleural cavity injury and was 
confirmed by an exercise tolerance test.  The private medical 
evidence includes exercise tolerance tests which indicated 
abnormalities consistent with previous myocardial infarction.  
None of the test results attributed any positive findings to 
the old pleural injury.

Although the veteran had myocardial deficiency, it was 
attributed to his history of myocardial infarction.  The 
medical evidence does not show adhesions of the diaphragm 
with restricted excursions.  The history does include 
evidence of thickened pleura and pain with expansion of the 
lower chest; however, there is no evidence of compensating 
contralateral emphysema, deformity of the chest, scoliosis, 
or hemoptysis at intervals.  Thus, the Board does not find 
that the residuals of the pleural cavity injury more nearly 
approximate a 40 percent rating under the old criteria.

The Board finds that an increased evaluation is warranted 
under the new criteria. However, the increase is only 
effective from October 7, 1996, as that is the effective date 
of the amended regulations.  See 38 C.F.R. § 3.400 (1999).  
The veteran's bullet wound residuals of the pleural cavity 
are manifested by, at a minimum, pain on exertion.  Note 3 
following the new General Rating Formula for Restrictive Lung 
Disease states that residuals of this type require, at a 
minimum, a 20 percent rating.  However, under the new rating 
formula, the schedule provides for a 30 percent rating as the 
next higher rating after the 10 percent criteria.  A 20 
percent rating is not provided for under the amended 
criteria.  Thus, an increase, to 30 percent, is warranted.

Although the April 1999 VA examination records noted that the 
veteran could not complete the pulmonary function test, 
nevertheless, the recent medical evidence and the veteran's 
testimony reveals that the veteran still had chest pain which 
was attributed to his old bullet wound.  Applied to the new 
criteria, a 30 percent rating is warranted.  The benefit of 
the doubt has been resolved in the veteran's favor to the 
extent indicated.  38 U.S.C.A. § 5107 (West 1991).

There is no evidence that pulmonary function testing showed 
that the FEV-1 was 40- to 55-percent predicted, or; the FEV-
1/FVC was 40 to 55 percent of predicted, or; the DLCO (SB) 
was 40- to 55- percent of predicted, or; there was maximum 
oxygen consumption of 15 to 20 ml/kg/min. (with 
cardiorespiratory limit), such as to warrant a 60 percent 
rating under Diagnostic Code 6843.  As noted above, a recent 
attempt at pulmonary function testing was unsuccessful due to 
the veteran's current mental status.


ORDER

A claim for an increased rating for residuals of a bullet 
wound through the right chest, is granted, to 60 percent 
disabling in combination, for the period on and subsequent to 
October 7, 1996, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

